DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-03-16.  Claims 1-20 are pending.  Claims 1, 16 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
Applicant's arguments/amendments have been fully considered, but are not persuasive.  Note that this action is made FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to claim(s) 14 (see page(s) 6-7 of Applicant’s Remarks), Applicant argues that the term "enterprise WLAN" does not render claim 14 indefinite under 35 U.S.C. § 112(b).  In particular, Applicant argues that enterprise WLANs are "large numbers of devices located at difference [sic] sites" and make traditional "DPP provisioning cumbersome and tedious".  The first of these criteria relies upon an undefined term of degree (viz., "large") and the second is subjective.  Indeed, none of Applicant's arguments would enable to person of ordinary skill in the art to determine the metes and bounds of claim 14.  Even if it could be agreed that the very largest WLANs in use today, perhaps having hundreds of devices at each of several distantly remote locations, could be labeled "enterprise WLANs", while the smallest WLANs, having perhaps only a handful of devices scattered across a mile or two, could be labeled "non-enterprise WLANs", this would still leave a person of ordinary skill in the art with a vast and varied middle ground that could not be determined with confidence and objectivity to be covered or not.  Accordingly, the rejection is maintained.
With respect to claim(s) 1 (see page(s) 7-8 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20190332774 to Nix (hereinafter "Nix '774")) does not disclose “engaging in DPP provisioning between the centralized configurator and the at least one enrollee via a DPP provisioning channel established between the at least one enrollee and the centralized configurator through a proxy device allowing the at least one enrollee to discover a network in which the at least one enrollee is to be provisioned”.  However, Applicant's arguments fail to meet the substance of the rejection.  As discussed in the rejections, Nix '774 teaches a central DPP server 103 that, in certain embodiments, performs cryptographic operations of a DPP, communicating through an initiator proxy 102 to provision an enrollee/responder device 101.  Figure 3A of Nix '774 details the signaling between the centralized configurator server 103, the proxy 102, and the device 101 [Nix '774 ¶ 0155-0211].  To be sure, for some enrollee/responder devices 101, the initial configuration provided by the central DPP server 103 to the initiator proxy 102 is sufficient for the initiator proxy 102 to act as the configurator thereafter and perform the DPP protocol with those enrollee/responder devices 101.  However, for other enrollee/responder devices 101, the central DPP server 103 performs the DPP through the initiator proxy 102 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210].  Examiner notes that this disclosure by Nix '774 tracks the scenario in Figure 3C of the instant application in which a local AP230A is preconfigured by centralized configurator 220 to detect sensor 102A and to transmit DPP messages between sensor 102A and centralized configurator 220 [Specification ¶ 0046].  Accordingly, Applicant's arguments are unpersuasive.
Applicant’s remaining arguments is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 14 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, the phrase "enterprise wireless local area network (WLAN)" (emphasis added) makes the claims ambiguous and therefore indefinite.  A person of ordinary skill in the art would be unable to determine with confidence whether a given WLAN would lie within the scope of the claim or not.  As Applicant's Specification ¶ 0011 admits, so-called "enterprise" WLANS may or may not have different characteristics from other WLANs, e.g. in security or size.  Further, Examiner takes Official Notice that enterprises regularly use basic WiFi networks.  According, a person of ordinary skill in the art would be unable to determine the characteristics of the network Applicant does and does not regard as part of the invention.  Further, the scope of the claim is susceptible of change after issuance depending on what WLANs various third-party enterprises may choose to employ in the future.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Nix '774 
Nix '774 in view of Suzuki '705 
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10

[Wingdings font/0xFC]
11

[Wingdings font/0xFC]
12

[Wingdings font/0xFC]
13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-20 is/are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Publication 20190332774 to Nix (hereinafter "Nix '774").  Nix '774 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Nix '774 discloses a method (device provisioning protocol (DPP) server provisions device via proxy over wireless network [Nix '774 ¶ 0048-0049, 0055, 0354])
Nix '774 discloses obtaining, at a centralized configurator, Device Provisioning Protocol (DPP) bootstrapping information associated with at least one enrollee to be provisioned (DPP server 103 performs DPP of enrollee/responder device 101 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210]; initiator/proxy 102' operates in wireless AP 105 or mobile phone 701 [Nix '774 ¶ 0055, Fig. 7 ref num 701; Fig. 8 ref num 105]; enrollee/responder device 101 sends 315-339 credentials via initiator/proxy 102' to DPP server 103 [Nix '774 Fig. 3a; ¶ 0060, 0180-0199])
Nix '774 discloses engaging in DPP provisioning between the centralized configurator and the at least one enrollee via a DPP provisioning channel established between the at least one enrollee and the centralized configurator through a proxy device allowing the at least one enrollee to discover a network in which the at least one enrollee is to be provisioned (DPP server 103 performs DPP of enrollee/responder device 101 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210]; enrollee/responder device 101 mutually authenticates under DPP via initiator/proxy 102' with DPP server 103 [Nix '774 Fig. 3a; ¶ 0077, 0188-0189, Fig. 3a]; enrollee/responder device 101 is configured 322-338 under DPP via initiator/proxy 102' by DPP server 103 [Nix '774 Fig. 3a; ¶ 0060, 0203, 0073, 0209, 0288, 0296, Fig. 3a]; DPP channel, DPP frames [Nix '774 ¶ 0089, 0123, 0090, 0141, 0320])
Per claim 2 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 16 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 3 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Nix '774 discloses the proxy device comprises a mobile device adapted to obtain the DPP bootstrapping information via at least one of short-range wireless communications between the proxy device and the enrollee, and scanning, by the proxy device, of a Quick Response (QR) code associated with the at least one enrollee (authentication parameters via Bluetooth or QR code [Nix '774 ¶ 0076, 0099, 0066]; AP 105 or mobile phone 701 is configured as initiator/proxy 102' [Nix '774 ¶ 0073, 0209, 0055, Fig. 7 ref num 701; Fig. 8 ref num 105, Fig. 3a])
Nix '774 discloses the centralized configurator comprises one of a server, a micro service, or an application running on the server (device provisioning protocol (DPP) server provisions device via proxy over wireless network [Nix '774 ¶ 0048-0049, 0055, 0354])
Per claim 4 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 16 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 5 (dependent on claim 4):
Nix '774 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Nix '774 discloses the performance of DPP authentication comprises performing mutual authentication between the centralized configurator server and the at least one enrollee (enrollee/responder device 101 mutually authenticates under DPP via initiator/proxy 102' with DPP server 103 [Nix '774 Fig. 3a; ¶ 0134, 0077, 0188-0189, Fig. 3a])
Per claim 6 (dependent on claim 4):
Nix '774 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Nix '774 discloses the performance of DPP configuration comprises provisioning the at least one enrollee with configuration information needed by the at least one enrollee to establish secure communications with at least one of other network devices (DPP configuration object enables secure communications with other network members [Nix '774 ¶ 0073, 0209])
Per claim 7 (dependent on claim 4):
Nix '774 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 16 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 8 (dependent on claim 7):
Nix '774 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 16 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 16 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 9):
Nix '774 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Nix '774 discloses transmitting one or more DPP configuration objects to the at least one enrollee enabling the at least one enrollee to discover the network (DPP configuration object enables secure communications with other network members [Nix '774 ¶ 0073, 0209])
Per claim 14 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Nix '774 discloses the network comprises an enterprise wireless local area network (WLAN) (secured wireless networks [Nix '774 ¶ 0013-0014, 0051, 0055, 0088-0089])
Per claim 15 (dependent on claim 1):
Nix '774 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 17 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (independent):
Nix '774 discloses a centralized configurator server (DPP server 103 performs DPP of enrollee/responder device 101 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210]; device provisioning protocol (DPP) server provisions device via proxy over wireless network [Nix '774 ¶ 0048-0049, 0055, 0354])
Nix '774 discloses at least one processor and a non-transitory machine-readable storage medium including instructions that when executed cause the at least one processor to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Nix '774 ¶ 0079-0084])
Nix '774 discloses receive bootstrapping information reported by at least one access point (AP) in a wireless local area network (WLAN) (initiator/proxy 102' operates in wireless AP 105 or mobile phone 701 [Nix '774 ¶ 0055, Fig. 7 ref num 701; Fig. 8 ref num 105]; enrollee/responder device 101 sends 315-339 credentials via initiator/proxy 102' to DPP server 103 [Nix '774 Fig. 3a; ¶ 0180-0199])
Nix '774 discloses engage in Device Provisioning Protocol (DPP) authentication and DPP configuration processes with the at least one AP, wherein the at least one AP comprises an enrollee of the WLAN (initiator/proxy 102' mutually authenticates with DPP server 103 [Nix '774 Fig. 3a; ¶ 0077, 0188-0189, Fig. 3a]; initiator/proxy 102' is configured 322-338 by DPP server 103 [Nix '774 Fig. 3a; ¶ 0203, 0073, 0209, 0288, 0296, Fig. 3a, 0055, Fig. 7 ref num 701; Fig. 8 ref num 105])
Nix '774 discloses provision one or more DPP configuration objects to the at least one AP allowing the at least one AP to beacon information identifying the WLAN to other enrollees of the WLAN (AP 105 or mobile phone 701 is configured as initiator/proxy 102' [Nix '774 ¶ 0060, 0073, 0209, 0055, Fig. 7 ref num 701; Fig. 8 ref num 105, Fig. 3a])
Nix '774 discloses provision one or more enrollees of the other enrollees of the WLAN over a dedicated DPP provisioning channel established between the centralized configurator and the one or more enrollees through one of the at least AP and a mobile device being used as a proxy device for relaying DPP frames representative of at least one of messages and information associated with the DPP authentication and DPP configuration processes between the centralized configurator server and the one or more enrollees (DPP server 103 performs DPP of enrollee/responder device 101 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210]; enrollee/responder device 101 mutually authenticates under DPP via initiator/proxy 102' with DPP server 103 [Nix '774 Fig. 3a; ¶ 0060, 0077, 0188-0189, Fig. 3a]; enrollee/responder device 101 is configured 322-338 under DPP via initiator/proxy 102' by DPP server 103 [Nix '774 Fig. 3a; ¶ 0203, 0073, 0209, 0288, 0296, Fig. 3a]; DPP frames [Nix '774 ¶ 0089])
Per claim 17 (dependent on claim 16):
Nix '774 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Nix '774 discloses the other enrollees of the WLAN comprise at least one Internet of Things (IoT) devices and WiFi clients (enrollee/responder device 101 is configured 322-338 under DPP via Wi-Fi with AP initiator/proxy 102' by DPP server 103 [Nix '774 Fig. 3a; ¶ 0203, 0073, 0209, 0288, 0296, 0055, Fig. 8 ref num 105])
Per claim 18 (dependent on claim 16):
Nix '774 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Nix '774 discloses the information identifying the WLAN to the other enrollees of the WLAN comprises a service set identifier (SSID) of the WLAN (list of SSIDs [Nix '774 ¶ 0091])
Per claim 19 (dependent on claim 16):
Nix '774 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Nix '774 discloses the DPP frames are encapsulated in messaging formatted in accordance with the Institute of Electrical and Electronic Engineers (IEEE) 802.3 protocol (sends DPP via wired Ethernet [Nix '774 ¶ 0051, 0096]; DPP frames [Nix '774 ¶ 0089]; IEEE 802.11 format [Nix '774 ¶ 0013, 0051])
Per claim 20 (dependent on claim 16):
Nix '774 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Nix '774 discloses the DPP frames are transmitted between the centralized configurator server and the one or more enrollees over the dedicated DPP provisioning channel by way of the proxy device (DPP channel [Nix '774 ¶ 0123, 0090, 0141, 0320]; DPP server 103 performs DPP of enrollee/responder device 101 [Nix '774 Fig. 3a at 324, 329, 334, 338; ¶ 0192-0210])

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 is/are rejected under 35 U.S.C. § 103   as being unpatentable over Nix '774 in view of U.S. Publication 20190306705 to Suzuki (hereinafter "Suzuki '705").  Suzuki '705 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 10 (dependent on claim 9):
Nix '774 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Nix '774 does not disclose the AP detects the at least one enrollee by at least one of WiFi scanning of the network, and receiving a Bluetooth Low Energy (BLE) advertisement from the at least one enrollee
Further:
Suzuki '705 discloses the AP detects the at least one enrollee by at least one of WiFi scanning of the network, and receiving a Bluetooth Low Energy (BLE) advertisement from the at least one enrollee (printer/enrollee/responder sends Bluetooth advertise signal with communication parameters [Suzuki '705 ¶ 0049]; performs device provisioning protocol (DPP) [Suzuki '705 ¶ 0003, 0025]; automatically initiates DPP on power-up via Bluetooth advertisements [Suzuki '705 ¶ 0049-0051])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Nix '774 with the automatic initiation of the exchange via Bluetooth advertisements of Suzuki '705 to arrive at an apparatus, method, and product including:
the AP detects the at least one enrollee by at least one of WiFi scanning of the network, and receiving a Bluetooth Low Energy (BLE) advertisement from the at least one enrollee
A person having ordinary skill in the art would have been motivated to combine them at least because automatic initiation of the device provisioning protocol exchange via Bluetooth advertisements would have been an efficient and secure means of removing yet one more stumbling block for device users to getting their devices provisioned.  A person having ordinary skill in the art would have been further motivated to combine them at least because Suzuki '705 teaches  [Suzuki '705 ¶ 0049-0051, 0003, 0025] modifying a device provisioning protocol such as that of Nix '774  [Nix '774 ¶ 0048-0049, 0055, 0354] to arrive at the claimed invention; because doing so constitutes use of a known technique (automatic initiation of the exchange via Bluetooth advertisements  [Suzuki '705 ¶ 0049-0051, 0003, 0025]) to improve similar devices and/or methods (device provisioning protocol [Nix '774 ¶ 0048-0049, 0055, 0354]) in the same way; because doing so constitutes applying a known technique  (automatic initiation of the exchange via Bluetooth advertisements  [Suzuki '705 ¶ 0049-0051, 0003, 0025]) to known devices and/or methods (device provisioning protocol [Nix '774 ¶ 0048-0049, 0055, 0354]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately ( (automatic Bluetooth advertisements [Suzuki '705 ¶ 0049-0051, 0003, 0025] initiate the exchange for device provisioning protocol [Nix '774 ¶ 0048-0049, 0055, 0354]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 11 (dependent on claim 10):
Nix '774 in view of Suzuki '705 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
Nix '774 does not disclose automatically triggering an exchange of DPP frames representative of DPP authentication and DPP configuration messages and related information between the at least one enrollee and the centralized configurator server through the AP
However, Nix '774 discloses triggering an exchange of DPP frames representative of DPP authentication and DPP configuration messages and related information between the at least one enrollee and the centralized configurator server through the AP (enrollee/responder device 101 mutually authenticates under DPP via initiator/proxy 102' with DPP server 103 [Nix '774 Fig. 3a; ¶ 0060, 0077, 0188-0189, Fig. 3a]; enrollee/responder device 101 is configured 322-338 under DPP via initiator/proxy 102' by DPP server 103 [Nix '774 Fig. 3a; ¶ 0203, 0073, 0209, 0288, 0296, Fig. 3a]; DPP frames [Nix '774 ¶ 0089])
Further:
Suzuki '705 discloses automatically triggering an exchange of DPP frames representative of DPP authentication and DPP configuration messages and related information between the at least one enrollee and the centralized configurator server through the AP (printer/enrollee/responder sends Bluetooth advertise signal with communication parameters [Suzuki '705 ¶ 0049]; performs device provisioning protocol (DPP) [Suzuki '705 ¶ 0003, 0025]; automatically initiates DPP on power-up via Bluetooth advertisements [Suzuki '705 ¶ 0049-0051])
For the reasons detailed above with respect to claim 10, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Nix '774 with the automatic initiation of the exchange via Bluetooth advertisements of Suzuki '705 to arrive at an apparatus, method, and product including:
automatically triggering an exchange of DPP frames representative of DPP authentication and DPP configuration messages and related information between the at least one enrollee and the centralized configurator server through the AP
Per claim 12 (dependent on claim 10):
Nix '774 in view of Suzuki '705 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
Nix '774 discloses selecting the AP from a plurality of APs to serve as the proxy device based on one or more operating characteristics of the AP (selects from among access points [Nix '774 ¶ 0008, 0169-0172, 0226-0227, 0318])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494